Citation Nr: 0519767	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  00-19 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1970 to June 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi. 



FINDING OF FACT

The veteran has Level I hearing acuity in his right ear and 
Level III hearing acuity in his left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

In this case, the Board notes that the claim for an initial 
compensable rating for bilateral hearing loss, arises from a 
notice of disagreement as to the initial RO determination 
which granted the veteran bilateral hearing loss.  
Accordingly, this issue represents a "downstream" issue as 
referenced in VAOPGCPREC 8-2003 (December 22, 2003), a 
precedent opinion of VA's General Counsel that is binding on 
the Board (see 38 U.S.C.A. 7104(c) (West 2002); 38 C.F.R. 
§ 14.507 (2004)).  The opinion states that if, in response to 
notice of its decision on a claim for which VA has already 
given the 38 U.S.C. § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C. § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  However, as VCAA notice was not issued as to 
the issue of entitlement to service connection for bilateral 
hearing loss, the claim for a compensable rating for 
bilateral hearing loss does not fall within the exception for 
the applicability of 38 U.S.C.A. § 5103 as outlined in 
VAOPGCPREC 08-2003.  However, a VCAA notice letter issued in 
March 2004, apprised the appellant of the information and 
evidence necessary to substantiate his claim for an initial 
compensable rating for bilateral hearing loss, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in his possession that pertains to the claim.  As 
such, the Board finds that the correspondence satisfied VA's 
duty to notify the veteran as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claim for an initial 
compensable rating for bilateral hearing loss was initially 
adjudicated prior to the provision of VCAA notice.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran 
has been provided three VA audiological examinations.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  There is no 
indication that there exists any additional evidence which 
has a bearing on the veteran's claim which has not been 
obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

A June 2001 Board decision granted the veteran's claim for 
service connection for bilateral hearing loss.  In its 
January 2002 rating decision, the RO assigned the veteran a 
noncompensable rating for his bilateral hearing loss, 
effective from July 1999.  The veteran asserts that he is 
entitled to an initial compensable rating for his service-
connected bilateral hearing loss disability.

On VA audiological examination in August 1999, evaluation of 
the right ear revealed puretone thresholds, in decibels, of 
15, 15, 20 and 55 at 1000, 2000, 3000, and 4000 Hertz, 
respectively, with a puretone threshold four frequency 
average of 26 decibels.  Audiometric evaluation in the left 
ear revealed puretone thresholds of 15, 15, 30, and 55 
decibels at 1000, 2000, 3000, and 4000 Hertz, respectively, 
with a puretone threshold four frequency average of 29 
decibels.  Speech recognition ability was 94 percent in the 
right ear and 94 percent in the left ear.  The examiner noted 
that the veteran had bilateral high frequency sensorineural 
hearing loss.   

VA audiological examination in April 2002, revealed right ear 
puretone thresholds, in decibels, of 15, 15, 20, and 60, at 
1000, 2000, 3000, and 4000 Hertz, respectively.  Audiometric 
evaluation in the left ear revealed puretone thresholds of 
10, 15, 30, and 60 decibels at 1000, 2000, 3000, and 
4000 Hertz, respectively.  Speech recognition ability was 
88 percent in the right ear and 94 percent in the left ear. 

The veteran was afforded a third VA audiological examination 
in March 2004.  Testing revealed right ear puretone 
thresholds, in decibels, of 15, 15, 25, and 55 at 1000, 2000, 
3000, and 4000 Hertz, respectively.  Audiometric evaluation 
in the left ear revealed puretone thresholds of 15, 25, 40 
and 60 decibels at 1000, 2000, 3000, and 4000 Hertz, 
respectively.  Puretone threshold four frequency average was 
28 decibels in the right ear and 35 decibels in the left ear.  
Speech recognition ability was noted to be 80 percent in the 
right ear and 80 percent in the left ear.  The examiner noted 
that the veteran had bilateral high frequency sensorineural 
hearing loss, worse in the left ear.  The VA examiner stated 
that word recognition for the right ear would be expected to 
be better than obtained and certified that only the veteran's 
right ear puretone thresholds be used for rating purposes.  
The examiner opined that the veteran's hearing loss should 
have only minimal negative impact on any work situation and 
certainly did not preclude employment.


Regulations and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the 


history of the service-connected hearing loss disability.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to the 
hearing loss disability, except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Following a review of the record, the Board finds that the 
probative evidence shows that the veteran is not entitled to 
a compensable rating for bilateral hearing loss.  

The veteran has not been shown to have an exceptional pattern 
of hearing loss in either ear.

In August 1999 under Table VI, the veteran's puretone 
threshold average of 26 decibels, and speech recognition of 
94 percent, indicates that his hearing acuity was Level I in 
the right ear.  The veteran's puretone threshold average of 
29 decibels, and speech recognition of 94 percent, indicates 
that his hearing acuity was Level I in the left ear.  

The April 2002 audiological examination revealed the veteran 
to have a four frequency puretone average of 28 decibels in 
the right ear and 29 decibels in the left ear.  Considering 
the veteran's speech recognition scores of 88 percent in the 
right ear and 94 percent in the left ear, under Table VI, the 
veteran had Level II hearing acuity in the right ear and 
Level I hearing acuity in the left ear.

On VA examination in March 2004, the VA audiologist specified 
that due to inconsistency, only the veteran's puretone 
thresholds should be used in rating the veteran's right ear.  
Accordingly, Table VIa must be used in determining the proper 
level of right ear hearing acuity.  See 38 C.F.R. § 4.85(c).  
Using Table VIa for the veteran's right ear, his four 
frequency puretone average of 28 decibels reveals that the 
veteran had Level I hearing acuity in the right ear in March 
2004.  Under Table VI, the veteran's four frequency puretone 
average of 35 decibels and speech recognition of 80 percent 
indicates Level III hearing acuity in the left ear.  

Of the three examinations, the March 2004 examination report 
reveals the most severe hearing loss disability.  As noted 
above, in March 2004 the veteran had Level I hearing acuity 
in the right ear and Level III hearing acuity in the left 
ear.  Under Table VII, Level I in one ear and Level III in 
the other ear allows for a noncompensable evaluation.  38 
C.F.R. § 4.85, Diagnostic Code 6100.

The Board notes that even if the veteran's March 2004 right 
ear speech discrimination score had been used to calculate 
the veteran's hearing acuity for rating purposes, the veteran 
would still have not met the criteria for a compensable 
rating.  He would have been considered to have had Level III 
hearing in both ears, which under Table VII also results in 
the award of a noncompensable rating.  Id. 

The pertinent provisions of 38 C.F.R. Parts 3 and 4, 
including 38 C.F.R. § 3.321 (2004), have been considered but 
there is no basis for an extraschedular evaluation.  The 
Board finds that the case does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards.  In this regard, it is noted there is no evidence 
of frequent hospitalization or marked interference with 
employment due to the veteran's bilateral hearing loss.  In 
fact the March 2004 VA audiologist stated that the veteran's 
hearing loss would have only a minimal effect on employment.  
Therefore, referral for an increased evaluation on an 
extraschedular basis is not warranted.

Since the veteran has not met the criteria for a compensable 
rating at any time since the grant of service connection, the 
Board finds that an initial compensable evaluation for the 
veteran's bilateral hearing loss disability is not warranted.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


